Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1--13 are pending. 
During a preliminary amendment of this application, the applicant, on date 10/26/2021 elected  with traverse Group I (claims 1-13) drawn to method for manufacturing 1,3-propanediol, comprising culturing, in the presence of a saccharide and formaldehyde to produce 1,3-propanediol, a microorganism including the following genes:(a) a first gene encoding an enzyme that catalyzes an aldol reaction between pyruvic acid and aldehydes;(b) a second gene encoding an enzyme that catalyzes a decarboxylation reaction of a-keto acids; and (c) a third gene encoding an enzyme that catalyzes a reduction reaction of aldehydes. Applicants argument is considered and all claims will be examined. Claims 1--13 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/ 10/2019  and 10/ 18/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 
Claim Rejections, 35 U.S.C 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims   1-13 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow, " genes:(a) a first gene encoding an enzyme that catalyzes an aldol reaction between pyruvic acid and aldehydes;(b) a second gene encoding an enzyme that catalyzes a decarboxylation reaction of a-keto acids; and (c) a third gene encoding an enzyme that catalyzes a reduction reaction of aldehydes expressed by microorganism that used in  the method of claims  1-5, 7-9 can be any  of the above enzyme having any structure   from any source  or in the case of claims 6, 10-13  having   an amino acid sequence set forth in SEQ ID NO:2,  8 and 10 respectively   which can be any fragment of a few amino acid residues than having any number of modifications   of the restated sequence having the recited activity of  performing specific reactions. Therefore in light of the specification, claims are broadly interpreted  to comprise  method use microorganism expressing any enzyme that catalyzes an aldol reaction between pyruvic acid and aldehydes; any enzyme that catalyzes a decarboxylation reaction of a-keto acids; and any enzyme that catalyzes a reduction reaction of aldehydes or  variant or fragment that capable of   performing  said specific reactions.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus microorganism expressing any enzyme that catalyzes an aldol reaction between pyruvic acid and aldehydes; any enzyme that catalyzes a decarboxylation reaction of a-keto acids; and any enzyme that catalyzes a reduction reaction of aldehydes or  variant or fragment that capable of   performing  said specific reactions having any structure  having 
The genus of enzyme that catalyzes an aldol reaction between pyruvic acid and aldehydes; any enzyme that catalyzes a decarboxylation reaction of a-keto acids; and any enzyme that catalyzes a reduction reaction of aldehydes having   specific activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited genus of  polypeptides is adequately described by the disclosure of the structure of polypeptide of structure of SEQ ID NO: 2,4, 6  for  enzyme that catalyzes an aldol reaction between pyruvic acid and aldehydes; SEQ ID NO: 8 for enzyme that catalyzes a decarboxylation reaction of a-keto acids; and SEQ ID NO: 10 for the enzyme that catalyzes a reduction reaction of aldehydes. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, 
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  the structure of  disclosure of the structure of polypeptide of SEQ ID NO:2, 4, 6,  and 8, and 10 respectively has been provided by the applicants’, which would "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov
Conclusion
Claims   1-13 are rejected.  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652